 Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.37 Page 1 of 33



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 NATHAN MEDINA,
                                                         CASE NO. 1:18-cv-01111
                        Plaintiff,
                                                          HON. JANET T. NEFF
 vs.
                                                       MAG. ELLEN S. CARMODY
 TOM LEONARD, Michigan State
 Representative, in his official and individual
 capacity, THE DOCTORS COMPANY
 INSURANCE SERVICES, LLC, and THE
 DOCTORS MANAGEMENT COMPANY,
 jointly and severally,

                        Defendants.


 JACK W. SCHULZ (P78078)                          JACLYN R. GIFFEN (P75316)
 ELIZABETH A. GOTHAM (P79058)                     LITTLER MENDELSON, P.C.
 SCHULZ GOTHAM PLC                                200 Renaissance Center
 P.O. Box 44855                                   Suite 3110
 Detroit, Michigan 48244                          Detroit, Michigan 48243
 Telephone:      (313) 652-1906                   Telephone:       (313) 202-3261
 jackwschulz@gmail.com                            jgiffen@littler.com
 egtham@schulzgotham.com                          Attorneys for Defendants The Doctors
 Attorneys for Plaintiff                          Company Insurance Services and
                                                  The Doctors Management Company, only

   DEFENDANTS THE DOCTORS COMPANY INSURANCE SERVICES AND THE
     DOCTORS MANAGEMENT COMPANY’S ANSWER AND AFFIRMATIVE
  DEFENSES TO PLAINTIFF’S COMPLAINT AND DEMAND FOR TRIAL BY JURY

       Defendants, The Doctors Company Insurance Services, LLC (“TDCIS”) and The Doctors

Management Company (“TDMC”), through their attorneys, Littler Mendelson, P.C., and for

their Answer and Affirmative Defenses to Plaintiff’s Complaint and Demand for Trial by Jury,

states as follows:
 Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.38 Page 2 of 33



                                           INTRODUCTION

       1.      Plaintiff Nathan Medina was employed as a Government Relations (sic) with The

Doctors Company from May 2014 until his employment was abruptly ended following the

intervention of Michigan Speaker of the House Tom Leonard who pressured The Doctors

Company to terminate Plaintiff. Leonard’s actions arose from a Facebook post by Plaintiff

criticizing his performance as Speaker and his endorsement by rock artist Ted Nugent—

comments which are protected free speech under the First Amendment. Although The Doctors

Company is a private entity, its actions are deemed to be “under the color of law” or subject to

liability for constitutional violations if the actions were coerced or encouraged by a public actor

under the “State Compulsion Test.” The present case represents a model example of this well-

established law.

       Additionally, Plaintiff alleges that he received unequal treatment on the basis of his

national origin, Latino, as numerous Caucasian colleagues have openly criticized elected

officials and shared political beliefs without repercussion. Plaintiff, who on information and

belief was the only Latino in The Doctors Company’s Government Relations Department was

treated as an outsider and ultimately terminated due to a double standard.

       ANSWER:        Defendant TDMC denies the allegations in Paragraph 1 of the Complaint,

except to admit that Plaintiff was employed with TDMC as a Government Relations Specialist,

and Plaintiff’s Complaint alleges purported retaliation based on alleged free speech pursuant to

the First Amendment of the United States Constitution and discrimination on the basis of his

national origin. Defendant TDMC denies that it engaged in retaliation or discrimination as

asserted in the Complaint, or in any other manner.




                                                2
 Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.39 Page 3 of 33



       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 1 of the Complaint and therefore, denies the allegations.

                                              PARTIES

       2.      Plaintiff Nathan Medina is an individual who was employed by Defendants and

resides in Ingham, Michigan.

       ANSWER:         Defendant TDMC admits only that its personnel records reflect that

Plaintiff resided in Ingham, Michigan while he was employed with TDMC. Defendant TDMC

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 2 of the Complaint and, therefore, it denies those allegations.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

remaining allegations in Paragraph 2 of the Complaint and therefore, denies the allegations.

       3.      Defendant Tom Leonard is an individual and elected member of the Michigan

House of Representatives. Tom Leonard currently serves as Speaker of the Michigan House of

Representatives. On information and belief, Tom Leonard is a resident of the Western District of

Michigan.

       ANSWER:         Defendant TMDC admits that Tom Leonard is an elected member of the

Michigan House of Representatives and currently serves as Speaker of the Michigan House of

Representatives. Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 3 of the Complaint and, therefore, it denies those

allegations.




                                                 3
 Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.40 Page 4 of 33



       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 3 of the Complaint and therefore, denies the allegations.

       4.      Defendant The Doctors Company Insurance Services, LLC, is a Foreign Limited

Liability Company organized under the laws of the State of California. The Doctors Company

Insurance Services, LLC, registered business address in Michigan is 601 Abbot Rd. East

Lansing, MI 48823.

ANSWER:        Defendants admit that Defendant TDCIS is a California Limited Liability

Company organized under the laws of the State of California and that TDCIS has a registered

agent for service of process located at 601 Abbot Road, East Lansing, MI 48823. Defendants

further state that TDCIS is not a proper defendant as it was not Plaintiff’s employer. Plaintiff

was employed with The Doctors Management Company.               Defendants deny the remaining

allegations of Paragraph 4.

       5.      Defendant The Doctors Management Company, on information and belief, is a

Foreign Limited Liability Company organized under the laws of the State of California.

       ANSWER:        Defendants admit that Defendant The Doctors Management Company is a

California corporation.   Defendants deny the remaining allegations in Paragraph 5 of the

Complaint.

                                JURISDICTION AND VENUE

       6.      This Court has exclusive jurisdiction over this action, pursuant to 28 U.S.C. §§

1331 and 1343, because this action arises under the Constitution and laws of the United States,

specifically under the First Amendment related to free speech, wherein the termination was

triggered by the Plaintiff's speech addressing matters of public concern, and due process claims




                                                4
 Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.41 Page 5 of 33



under 42 U.S.C. § 1983 regarding the deprivation of the Plaintiff's constitutionally protected

property and liberty interests.

       ANSWER:                    Defendant TDMC admits that jurisdiction is proper in this Court

and that Plaintiff’s Complaint alleges purported violations of the First Amendment relating to

free speech. Defendant denies that it engaged in retaliation as asserted in the Complaint, or in

any other manner.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 6 of the Complaint and therefore, denies the allegations.

       7.      The Court has original jurisdiction over Plaintiff’s Title VII claims pursuant to §

706 of Title VII, 42 U.S.C. § 2000 et seq.

       ANSWER:         Defendant TDMC admits that jurisdiction is proper in this Court.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 7 of the Complaint and therefore, denies the allegations.

       8.      Plaintiff has exhausted all available administrative remedies and has obtained his

“right to sue letter” from the EEOC. (Exhibit A)

       ANSWER:         Defendant TDMC lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 8 of the Complaint and, therefore, it denies

those allegations.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 8 of the Complaint and therefore, denies the allegations.




                                                  5
 Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.42 Page 6 of 33



       9.      This Court is the proper venue pursuant to 28 U.S.C. § 1391(b).

       ANSWER:         Defendant TDMC admits that venue is proper in this Court.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 9 of the Complaint and therefore, denies the allegations.

       10.     Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over Plaintiff’s

state law claims.

       ANSWER:         Defendant TDMC admits that this Court has jurisdiction over Plaintiff’s

state law claims.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 10 of the Complaint and therefore, denies the allegations.

                                 GENERAL ALLEGATIONS

       11.     Plaintiff Nathan Medina (“Plaintiff” or “Medina”) is of Mexican ancestry.

       ANSWER:         Defendant TDMC admits that Plaintiff voluntarily reported to Defendant

TDMC as part of an EEO Survey that he identifies as, “Hispanic or Latino: A person of Cuban,

Mexican, Puerto Rican, South or Central American, or Other Spanish culture or origin,

regardless of race.”

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 11 of the Complaint and therefore, denies the allegations.

       12.     The Doctors Company is the nation’s largest physician-owned medical

malpractice insurer and is based out of Napa, California.




                                                6
 Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.43 Page 7 of 33



       ANSWER:         Defendants admits only that The Doctors Company, an Interinsurance

Exchange, is the nation’s largest physician-owned medical malpractice insurer and is based out

of Napa, California.

       13.     Plaintiff began his employment at (sic) with Defendants The Doctors Company

Insurance Services, LLC, and The Doctors Management Company (collectively, “The Doctors

Company”) as a Government Relations Specialist in their East Lansing, Michigan office

beginning May 2014.

       ANSWER:         Defendants deny the allegations in Paragraph 13 as to TDCIS. Plaintiff

was not employed with TDCIS. Defendant TDMC admits the allegations in Paragraph 13 of the

Complaint as to The Doctors Management Company only.

       14.     Plaintiff was interviewed and selected for hire by the Assistant Vice-President of

Government Relations Hal Dasinger (“AVP Dasinger”).

       ANSWER:         Defendant TDMC admits only that Harry (Hal) Dasinger participated in

Plaintiff’s interview and hiring process.      Defendant denies the remaining allegations in

Paragraph 14 of the Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 14 of the Complaint and therefore, denies the allegations.

       15.     Aside from Plaintiff, the majority of The Doctors Company’s governmental

affairs employees were based out of Napa, California.

       ANSWER:         Defendant TDMC denies the allegations in Paragraph 15 of the

Complaint.




                                                7
 Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.44 Page 8 of 33



       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 15 of the Complaint and therefore, denies the allegations.

       16.     In his position, Plaintiff oversaw legislative issues in fifteen states, Connecticut,

Delaware, Illinois, Indiana, Kansas, Kentucky, Maryland, Michigan, Missouri, New Jersey, New

York, Ohio, Pennsylvania, Wisconsin, and West Virginia.

       ANSWER:        Defendant TDMC denies the allegations in Paragraph 16 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 16 of the Complaint and therefore, denies the allegations.

       17.     The work in the above listed States is far from equal. The clear majority of the

work occurred in Ohio, Missouri, Illinois, and New York. Notably, very little lobbying has been

done in Michigan and other states with significant tort reform.

       ANSWER:        Defendant TDMC denies the allegations in Paragraph 17 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 17 of the Complaint and therefore, denies the allegations.

       18.     Plaintiff also managed to (sic) multi-client lobbyists Sean Mentel and Rich

AuBuchon.

       ANSWER:        Defendant TDMC denies the allegations in Paragraph 18 of the

Complaint.




                                                 8
 Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.45 Page 9 of 33



       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 18 of the Complaint and therefore, denies the allegations.

       19.     During Plaintiff’s employment with the Doctor’s company he regularly received

positive performance reviews. However, he felt he was treated as somewhat of an outsider from

Defendant as the Company’s management was almost entirely made of white males.

       ANSWER:         Defendant TDMC admits that Plaintiff received a favorable performance

review in 2016. Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations regarding how Plaintiff “felt” and, therefore, it denies those allegations.

Defendant denies the remaining allegations in Paragraph 19 of the Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 19 of the Complaint and therefore, denies the allegations.

       20.     On information and belief, Plaintiff was the only Latino employee in The Doctors

Company’s government relations department.

       ANSWER:         Defendant TDMC denies the allegations in Paragraph 20 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 20 of the Complaint and therefore, denies the allegations.

       21.     During Plaintiff’s employment with The Doctors Company there were several

inferences of stereotypes against him based on being Mexican by Caucasian employees.




                                                 9
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.46 Page 10 of 33



        ANSWER:         Defendant TDMC denies the allegations in Paragraph 21 of the

Complaint.

        Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 21 of the Complaint and therefore, denies the allegations.

        22.     The receptionist in the East Lansing office, regularly referred to Plaintiff as

“Wayne Newton” due to his appearance. Notably, Wayne Newton has distinct Native American

features similar to that of Plaintiff.

        ANSWER:         Defendant TDMC denies the allegations in Paragraph 22 of the

Complaint.

        Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 22 of the Complaint and therefore, denies the allegations.

        23.     In 2016, AVP Hasinger departed The Doctors Company and was replaced by

Elizabeth Healy (“AVP Healy”).

        ANSWER:         Defendant TDMC admits only that Mr. Hasinger departed TDMC in

January 2016. TMDC denies the remaining allegations in Paragraph 23 of the Complaint.

        Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 23 of the Complaint and therefore, denies the allegations.

        24.     Around the week of September 5, 2016, during a government relations retreat at

the Silverado Resort and Spa in Napa, CA, Plaintiff mentioned to AVP Healy that he felt

challenged in his position as a Latino, as well as being the only Latino in his branch of the




                                                10
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.47 Page 11 of 33



company. AVP Healy acknowledged Plaintiff’s struggles and mentioned that she too felt she

was met with higher standards as a woman and that the structure of The Doctors Company was

hostile to people who were not white males.

        ANSWER:         Defendant TDMC denies the allegations in Paragraph 24 of the

Complaint.

        Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 24 of the Complaint and therefore, denies the allegations.

        25.     Outside of work, Plaintiff was very vocal within the community as to his views,

concerns, and disagreements in politics. Plaintiff frequently posts his personal opinions on his

private social media account.

        ANSWER:         Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 25 of the Complaint and, therefore, deny those

allegations.

        26.     It was common for employees at The Doctors Company to openly discuss politics

and their political beliefs publicly.

        ANSWER:         Defendant TDMC denies the allegations in Paragraph 26 of the

Complaint.

        Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 26 of the Complaint and therefore, denies the allegations.

        27.     On November 20, 2017, the Plaintiff shared a Facebook post of current Michigan

Speaker of the House, Defendant Tom Leonard (“Defendant Leonard”) in which Defendant




                                                11
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.48 Page 12 of 33



Leonard announced his endorsement by rock musician Ted Nugent in the upcoming election for

Michigan Attorney General.          Plaintiff commented on his own private personal Facebook

questioning Defendant Leonard’s judgment in showcasing an endorsement from Nugent.

(Exhibit B) Specifically, Plaintiff emphasized Ted Nugent’s previous alleged relationships with

underage women and song lyrics glorifying sexual encounters with underage women—or

“jailbait.” Plaintiff also referred to Defendant Leonard as the “worst Speaker of the Michigan

House of Representatives in a generation.” (Exhibit B)

        ANSWER:          Defendant TDMC admits the allegations in Paragraph 27 of the Complaint

and further states that Plaintiff’s Facebook post speaks for itself.

        Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 27 of the Complaint and therefore, denies the allegations.

        28.     Plaintiff submitted this comment on his personal Facebook page as a private

citizen on a matter of public interest.

        ANSWER:          Defendants neither admit nor deny Paragraph 28 of the Complaint as it

calls for a legal conclusion for which no response is required.

        29.     The First Amendment to the Constitution of the United States protects the rights

of private citizens to speak freely on subjects of their choice including, but not limited to, the

subject electoral politics, elected politicians, public officials, and the nature of such individuals'

political activities and affiliations.

        ANSWER:          Defendants neither admit nor deny Paragraph 29 of the Complaint as it

calls for a legal conclusion to which no response is required.




                                                  12
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.49 Page 13 of 33



       30.     Shortly after the Facebook post, Plaintiff received a call from The Doctors

Company’s Human Resources Attorney Jason Yamamoto (“HR Yamamoto”). HR Yamamoto

stated that The Doctors’ Company had been contacted by Defendant Leonard who complained

about Plaintiff’s post and that Defendant Leonard would be blackballing Plaintiff indefinitely

due to the Facebook post.

       ANSWER:         Defendant TMDC denies the allegations in Paragraph 30 of the

Complaint, except to admit that Associate General Counsel, Jason Yamamoto, contacted Plaintiff

regarding the Facebook post.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 30 of the Complaint and therefore, denies the allegations.

       31.     Defendant Leonard pressured and urged The Doctors Company to take

disciplinary action against Plaintiff due to his protected speech.

       ANSWER:         Defendant TDMC denies the allegations in Paragraph 31 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 31 of the Complaint and therefore, denies the allegations.

       32.     HR Yamamoto requested Plaintiff remove the statement and Plaintiff complied.

       ANSWER:         Defendant TDMC admits only that Mr. Yamamoto requested that Plaintiff

remove the Facebook post. Defendant TMDC lacks sufficient knowledge to form a belief about

whether or not Plaintiff actually removed the Facebook post and therefore, denies that allegation.




                                                 13
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.50 Page 14 of 33



       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 32 of the Complaint and therefore, denies the allegations.

       33.     HR Yamamoto vaguely stated that there he was aware of “other conduct” by

Plaintiff that “reflects poorly” on The Doctors Company. However, Plaintiff has never been

provided with any information beyond this vague statement and no complaints have ever been

brought to his attention.

       ANSWER:         Defendant TDMC denies the allegations in Paragraph 33 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 33 of the Complaint and therefore, denies the allegations.

       34.     The Plaintiff was shortly thereafter terminated on November 27, 2017, because of

voicing his political views.    Plaintiff was explicitly informed during the meeting that his

termination was due to statements from Defendant Leonard.

       ANSWER:         Defendant TDMC denies the allegations in Paragraph 34 of the

Complaint, except to admit that Plaintiff was terminated effective November 28, 2017. Except

as specifically admitted, Defendant denies the allegations in Paragraph 34 of the Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 34 of the Complaint and therefore, denies the allegations.




                                                14
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.51 Page 15 of 33



       35.     Subsequently, Plaintiff was informed that his former coworkers were notified that

Plaintiff was an excellent employee but “their hands were tied” due to the situation with

Defendant Leonard.

       ANSWER:         Defendant TDMC denies the allegations in Paragraph 35 of the

Complaint, except to state that it lacks knowledge or information sufficient to form a belief as to

the truth of the allegations with regard to what Plaintiff “was informed” about and, therefore, it

denies those allegations.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 35 of the Complaint and therefore, denies the allegations.

       36.     Plaintiff believes his termination by The Doctors Company to be racial

discriminatory as numerous Caucasian colleagues have openly criticized elected politicians

without any repercussion. In terminating Plaintiff, a Latino, for conduct routinely committed by

his Caucasian colleagues, The Doctors Company subjected Plaintiff to unequal treatment on the

basis of national origin.

       ANSWER:         Defendant TDMC denies the allegations in Paragraph 36 of the

Complaint, except to state that it lacks knowledge or information sufficient to form a belief as to

the truth of the allegations with regard to what Plaintiff “believes” and, therefore, it denies those

allegations.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 36 of the Complaint and therefore, denies the allegations.

                                COUNT I
         TERMINATION IN VIOLATION OF 1ST AMENDMENT -- 42 USC 1983




                                                 15
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.52 Page 16 of 33



                                           (All Defendants)

        37.     All preceding paragraphs are incorporated by reference.

        ANSWER:         Defendants reallege and incorporate by reference their answers to

Paragraphs 1-36 of Plaintiff's Complaint as if fully set forth herein.

        38.     The First Amendment to the Constitution of the United States protects the rights

of private citizens to speak freely on subjects of their choice. This includes the subject electoral

politics, elected politicians, public officials, and the nature of such individuals' political activities

and affiliations.

        ANSWER:         Paragraph 38 of the Complaint calls for a legal conclusion for which no

response is required.

        39.     Plaintiff exercised his various First Amendment rights as a private citizen on

matters of public concern relating to Defendant Leonard’s performance and questionable

endorsements.

        ANSWER:         Paragraph 39 of the Complaint calls for a legal conclusion for which no

response is required.

        40.     As set forth above, Plaintiff engaged in constitutionally-protected speech on

matters of public concern.

        ANSWER:         Defendant TDMC denies the allegations in Paragraph 40 of the

Complaint.

        Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 40 of the Complaint and therefore, denies the allegations.

        41.     Defendant Leonard’s actions were intended to cause a chilling effect on Plaintiff’s

protected speech in violation of the Free Speech Clause of the First Amendment as applied to the



                                                   16
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.53 Page 17 of 33



states and their political subdivisions under the Fourteenth Amendment to the United States

Constitution and 42 U.S.C. § 1983.

        ANSWER:          The allegations in Paragraph 41 of the Complaint are directed to

Defendant Leonard and no response is required from TDMC or TDCIS. If a response were

required, Defendant TDMC denies the allegations in Paragraph 41 of the Complaint.

        Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 41 of the Complaint and therefore, denies the allegations.

        42.     Defendant Leonard's actions, inducing The Doctors Company to terminate

plaintiff's employment, was (sic) in retaliation for Plaintiff's exercise of First Amendment rights.

This retaliation against Plaintiff violates his First Amendment rights under 42 USC § 1983.

        ANSWER:          The allegations in Paragraph 42 of the Complaint are directed to

Defendant Leonard and no response is required from TDMC or TDCIS. If a response were

required, Defendant TDMC denies the allegations in Paragraph 42 of the Complaint.

        Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff. TDCIS lacks information

or knowledge sufficient to form a belief about the truth of the remaining allegations in Paragraph

42 of the Complaint and therefore, denies the allegations.

        43.     A reasonable government official in the position of Defendant Leonard would

know that their actions directed against Plaintiff would violate his First Amendment

constitutional rights.




                                                17
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.54 Page 18 of 33



       ANSWER:           The allegations in Paragraph 43 of the Complaint are directed to

Defendant Leonard and no response is required from TDMC or TDCIS. If a response were

required, Defendant TDMC denies the allegations in Paragraph 43 of the Complaint.

       TDCIS denies that it engaged in any conduct with regard to Plaintiff. TDCIS lacks

information or knowledge sufficient to form a belief about the truth of the remaining allegations

in Paragraph 43 of the Complaint and therefore, denies the allegations.

       44.     Defendant Leonard acted with such coercive power and provided such significant

encouragement of discipline against Plaintiff that in the law the choice of The Doctors Company

was that of the State’s and/or his. As such, The Doctors Company acted under the color of law

with respect to Plaintiff’s discharge under the “State Compulsion Test.”

       ANSWER:           The allegations in Paragraph 44 of the Complaint are directed to

Defendant Leonard and no response is required from TDMC or TDCIS. If a response were

required, Defendant TDMC denies the allegations in Paragraph 44 of the Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff. TDCIS lacks information

or knowledge sufficient to form a belief about the truth of the remaining allegations in Paragraph

44 of the Complaint and therefore, denies the allegations.

       45.     Defendants acted with malice with regard to the deprivation of Plaintiff's

Constitutional rights.

       ANSWER:           Defendant TDMC denies the allegations in Paragraph 45 of the

Complaint.




                                                18
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.55 Page 19 of 33



       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff and denies the allegations in

Paragraph 45 of the Complaint.

       46.       As a result of the conduct complained of herein, Plaintiff suffered a deprivation of

clearly-established rights protected and secured by the First and Fourteenth Amendments to the

United States Constitution and by other laws, including the right to free speech and the right to

be free from retaliation for exercising the right to free speech.

       ANSWER:          Defendant TDMC denies the allegations in Paragraph 46 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff and denies the allegations in

Paragraph 46 of the Complaint.

       47.       As a direct and proximate result of Defendant’s unlawful actions, Plaintiff has

sustained injuries and damages including, but not limited to, loss of pay, loss vacation and sick

days, loss of career opportunities, humiliation and embarrassment, mental anguish and emotional

distress, loss of professional reputation, and loss of the ordinary pleasures of everyday life,

including the right to pursue gainful occupation of choice and incurred substantial liability for

attorney fees.

       ANSWER:          Defendant TDMC denies the allegations in Paragraph 47 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff and denies the allegations in

Paragraph 47 of the Complaint.




                                                  19
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.56 Page 20 of 33



                                    COUNT II
                    CONSPIRACY IN VIOLATION OF 42 U.S.C. § 1985
                                 (All Defendants)

       48.     All preceding paragraphs are incorporated by reference.

       ANSWER:         Defendants reallege and incorporate by reference their answers to

Paragraphs 1-47 of Plaintiff's Complaint as if fully set forth herein.

       49.     Defendant Leonard contacted The Doctors Company Defendants seeking

discipline and/or termination against the Plaintiff because of his constitutionally protected

speech. In doing so, Defendant Leonard was seeking to chill Plaintiff’s protected speech.

       ANSWER:         The allegations in Paragraph 49 of the Complaint are directed to

Defendant Leonard and no response is required from TDMC or TDCIS. If a response were

required, Defendant TDMC denies the allegations in Paragraph 49 of the Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS lacks information or knowledge sufficient to form a belief about the truth of the

allegations in Paragraph 49 of the Complaint and therefore, denies the allegations.

       50.     Acting jointly, Defendants engaged and participated in, and acted in furtherance

of, a conspiracy, the predominate purposes of which was to unconstitutionally deprive Plaintiff

of his right of freedom of speech guaranteed under the First Amendment to the United States

Constitution as applied to the states and their political subdivisions under the Fourteenth

Amendment to be free of coercive interference with the constitutional right to protected private

speech of matters of public concern in violation of 42 U.S.C. § 1985.

       ANSWER:         Defendant TDMC denies the allegations in Paragraph 50 of the

Complaint.




                                                 20
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.57 Page 21 of 33



       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff and denies the allegations in

Paragraph 50 of the Complaint.

       51.       As a direct and proximate result of actions taken by the Defendants in furtherance

of the foregoing conspiracy to deprive plaintiff of his rights, plaintiff has suffered and will

continue to suffer substantial damages, including but not limited to pain and suffering, mental

anguish and emotional distress, embarrassment and humiliation and loss of employment

opportunities.

       ANSWER:          Defendant TDMC denies the allegations in Paragraph 51 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff and denies the allegations in

Paragraph 51 of the Complaint.

                               COUNT III
       INTENTIONAL INTERFERENCE WITH BUSINESS RELATIONSHIP OR
                             EXPECTANCY
                           (Defendant Leonard)

       52.       All preceding paragraphs are incorporated by reference.

       ANSWER:          Defendants reallege and incorporate by reference their answers to

Paragraphs 1-51 of Plaintiff's Complaint as if fully set forth herein.

       53.       Plaintiff had a valid business relationship and/or business expectancy with

Defendants The Doctors Company Insurance Services, LLC, and The Doctors Management

Company, through his continuing employment as a Government Relations Specialist.

       ANSWER:          The allegations in Paragraph 53 of the Complaint are directed to

Defendant Leonard and no response is required from TDMC or TDCIS. To the extent a response




                                                 21
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.58 Page 22 of 33



is required TDMC responds that Plaintiff was employed with TDMC as a Government Relations

Specialist. TDMC denies the remaining allegations in Paragraph 53 of the Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff. TDCIS lacks information

or knowledge sufficient to form a belief about the truth of the allegations in Paragraph 53 of the

Complaint and therefore, denies the allegations.

       54.     This business relationship provided an economic benefit to Plaintiff and was

likely to continue providing him with an economic benefit well into the foreseeable future.

       ANSWER:        The allegations in Paragraph 54 of the Complaint are directed to

Defendant Leonard and no response is required from TDMC or TDCIS. To the extent a response

is required TDMC denies the allegations in Paragraph 54 of the Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff. TDCIS lacks information

or knowledge sufficient to form a belief about the truth of the allegations in Paragraph 54 of the

Complaint and therefore, denies the allegations.

       55.     Defendant Leonard was aware of this business relationship and/or expectancy.

       ANSWER:        The allegations in Paragraph 55 of the Complaint are directed to

Defendant Leonard and no response is required from TDMC or TDCIS. To the extent a response

is required TDMC denies the allegations in Paragraph 55 of the Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff. TDCIS lacks information

or knowledge sufficient to form a belief about the truth of the allegations in Paragraph 55 of the

Complaint and therefore, denies the allegations.




                                               22
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.59 Page 23 of 33



       56.     Defendant Leonard intentionally and improperly interfered with this business

relationship and/or expectancy, by blacklisting Plaintiff and using political pressure to induce

The Doctors Company to terminate Plaintiff because Plaintiff’s protected speech was not to

Defendant Leonard’s personal liking.

       ANSWER:        The allegations in Paragraph 56 of the Complaint are directed to

Defendant Leonard and no response is required from TDMC or TDCIS. To the extent a response

is required TDMC denies the allegations in Paragraph 56 of the Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff. TDCIS lacks information

or knowledge sufficient to form a belief about the truth of the allegations in Paragraph 56 of the

Complaint and therefore, denies the allegations.

       57.     Defendant Leonard's conduct was the cause of The Doctors Company's actions in

terminating plaintiff's continuing business relationship with them.

       ANSWER:        The allegations in Paragraph 57 of the Complaint are directed to

Defendant Leonard and no response is required from TDMC or TDCIS. To the extent a response

is required TDMC denies the allegations in Paragraph 57 of the Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff. TDCIS lacks information

or knowledge sufficient to form a belief about the truth of the allegations in Paragraph 57 of the

Complaint and therefore, denies the allegations.

       58.     Defendant Leonard's intentional interference has caused Plaintiff considerable

damages.




                                                23
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.60 Page 24 of 33



       ANSWER:          The allegations in Paragraph 58 of the Complaint are directed to

Defendant Leonard and no response is required from TDMC or TDCIS. To the extent a response

is required TDMC denies the allegations in Paragraph 58 of the Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff. TDCIS lacks information

or knowledge sufficient to form a belief about the truth of the allegations in Paragraph 58 of the

Complaint and therefore, denies the allegations.

       59.       As a direct and proximate result of Defendant’s unlawful actions, Plaintiff has

sustained injuries and damages including, but not limited to, loss of pay, loss vacation and sick

days, loss of career opportunities, humiliation and embarrassment, mental anguish and emotional

distress, loss of professional reputation, and loss of the ordinary pleasures of everyday life,

including the right to pursue gainful occupation of choice and incurred substantial liability for

attorney fees.

       ANSWER:          The allegations in Paragraph 59 of the Complaint are directed to

Defendant Leonard and no response is required from TDMC or TDCIS. To the extent a response

is required TDMC denies the allegations in Paragraph 59 of the Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff and denies the allegations in

Paragraph 59 of the Complaint.

                                 COUNT IV
        NATIONAL ORIGIN DISCRIMINATION – TITLE VII, 42 U.S.C. § 2000e
                      (The Doctors Company Defendants)

       60.       All preceding paragraphs are incorporated by reference.

       ANSWER:          Defendants reallege and incorporate by reference their answers to

Paragraphs 1-59 of Plaintiff's Complaint as if fully set forth herein.



                                                 24
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.61 Page 25 of 33



       61.     At all relevant times, Plaintiff and Defendants were covered by and within the

meaning of the Title VII, 42 U.S.C. § 2000e et. seq. (“Title VII”).

       ANSWER:        Defendant TDMC admits that at times Plaintiff was employed and

Defendant TDMC was his employer within the meaning of Title VII. Defendant denies the

allegations in Paragraph 61 of the Complaint as to TDCIS.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS

and denies the allegations in Paragraph 61 of the Complaint.

       62.     Plaintiff is of Mexican ancestry and identifies as a Latino.

       ANSWER:        Defendant TDMC admits that Plaintiff voluntarily reported to Defendant

as part of an EEO Survey that he identifies as “Hispanic or Latino: A person of Cuban, Mexican,

Puerto Rican, South or Central American, or Other Spanish culture or origin, regardless of race.”

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS

Defendant TDCIS lacks information or knowledge sufficient to form a belief about the truth of

the allegations in paragraph 62 of the Complaint and therefore, denies the allegations.

       63.     Beside Plaintiff, all of his comparable coworkers and superiors were Caucasian.

       ANSWER:        Defendant TDMC denies the allegations in Paragraph 63 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS

Defendant TDCIS lacks information or knowledge sufficient to form a belief about the truth of

the allegations in paragraph 63 of the Complaint and therefore, denies the allegations.

       64.     Plaintiff was treated differently than similarly situated Caucasian and non-Latino

employees.




                                                25
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.62 Page 26 of 33



       ANSWER:         Defendant TDMC denies the allegations in Paragraph 64 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff. Defendant TDCIS lacks

information or knowledge sufficient to form a belief about the truth of the allegations in

paragraph 64 of the Complaint and therefore, denies the allegations.

       65.     Comparable Caucasian employees have made similar political statements as

private individuals.

       ANSWER:         Defendant TDMC denies the allegations in Paragraph 65 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff. Defendant TDCIS lacks

information or knowledge sufficient to form a belief about the truth of the allegations in

paragraph 65 of the Complaint and therefore, denies the allegations.

       66.     Defendant’s decision to discipline and terminate Plaintiff was based on his

national origin and associated stereotypes.

       ANSWER:         Defendant TDMC denies the allegations in Paragraph 66 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff. Defendant TDCIS lacks

information or knowledge sufficient to form a belief about the truth of the allegations in

paragraph 66 of the Complaint and therefore, denies the allegations.




                                               26
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.63 Page 27 of 33



       67.       Plaintiff has received his right to sue under Title VII and his claim is timely.

(Exhibit A)

       ANSWER:          Defendants TDMC admit that Plaintiff has received a Right to Sue letter.

The remaining allegation in Paragraph 67 calls for a legal conclusion for which no response is

required.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

Defendant TDCIS lacks information or knowledge sufficient to form a belief about the truth of

the allegations in paragraph 67 of the Complaint and therefore, denies the allegations.

       68.       As a direct and proximate result of Defendant’s unlawful actions, Plaintiff has

sustained injuries and damages including, but not limited to, loss of pay, loss vacation and sick

days, loss of career opportunities, humiliation and embarrassment, mental anguish and emotional

distress, loss of professional reputation, and loss of the ordinary pleasures of everyday life,

including the right to pursue gainful occupation of choice and incurred substantial liability for

attorney fees.

       ANSWER:          Defendant TDMC denies the allegations in Paragraph 68 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff and denies the allegations in

Paragraph 68 of the Complaint.

                                    COUNT V
              VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT
                 NATIONAL ORIGIN DISCRIMINATION -- MCL 37.2701
                         (The Doctors Company Defendants)

       69.       Plaintiff incorporates all preceding paragraphs by reference.




                                                  27
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.64 Page 28 of 33



       ANSWER:         Defendants reallege and incorporate by reference their answers to

Paragraphs 1-68 of Plaintiff's Complaint as if fully set forth herein.

       70.     At all relevant times, Plaintiff and Defendants were covered by and within the

meaning of the Michigan Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq (the “ELCRA”).

       ANSWER:         Defendant TDMC admits that at times Plaintiff was an employee and

Defendant TDMC was his employer within the meaning of Michigan’s ELCRA. Defendant

denies the allegations in Paragraph 70 of the Complaint as to TDCIS.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS

and denies the allegations in Paragraph 70 of the Complaint.

       71.     Plaintiff is of Mexican ancestry and identifies as a Latino.

       ANSWER:         Defendant TDMC admits that Plaintiff voluntarily reported to Defendant

as part of an EEO Survey that he identifies as “Hispanic or Latino: A person of Cuban, Mexican,

Puerto Rican, South or Central American, or Other Spanish culture or origin, regardless of race.”

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

Defendant TDCIS lacks information or knowledge sufficient to form a belief about the truth of

the allegations in paragraph 71 of the Complaint and therefore, denies the allegations.

       72.     Defendants violated the ELCRA by excluding Plaintiff and treating him unequal

to Caucasian employees based on being a Latino.

       ANSWER:         Defendant TDMC denies the allegations in Paragraph 72 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff and denies the allegations in

Paragraph 72 of the Complaint.




                                                 28
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.65 Page 29 of 33



       73.       Plaintiff alleges that this he was unfairly disciplined and ultimately terminated

due to his national origin.

       ANSWER:          Defendant TDMC denies the allegations in Paragraph 73 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff and denies the allegations in

Paragraph 73 of the Complaint.

       74.       As a direct and proximate result of Defendant’s unlawful actions, Plaintiff has

sustained injuries and damages including, but not limited to, loss of pay, loss vacation and sick

days, loss of career opportunities, humiliation and embarrassment, mental anguish and emotional

distress, loss of professional reputation, and loss of the ordinary pleasures of everyday life,

including the right to pursue gainful occupation of choice and incurred substantial liability for

attorney fees.

       ANSWER:          Defendant TDMC denies the allegations in Paragraph 74 of the

Complaint.

       Defendant TDCIS is not a proper defendant as Plaintiff was not employed with TDCIS.

TDCIS denies that it engaged in any conduct with regard to Plaintiff and denies the allegations in

Paragraph 74 of the Complaint.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff requests that this Honorable Court:

       a.        Grant Plaintiff all available compensatory damages for economic injury, including

back and front pay, liquidated damages, extreme mental and emotional distress, humiliation,




                                                29
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.66 Page 30 of 33



outrage, economic damages, loss of employment opportunity, harm to reputation, loss of earning

capacity, punitive damages, and any other damages available by law;

       b.      Grant Plaintiff’s reasonable attorney’s fees and costs incurred in this litigation;

and

       c.      Grant all such further relief as shall meet equity and good conscience.

       ANSWER:           Defendants assert that the allegations contained in the Request for Relief

paragraphs of Plaintiff’s Complaint (the “WHEREFORE” clause) constitute legal conclusions

for which no answer is required. To the extent an answer is required, however, Defendants deny

the allegations contained in the WHEREFORE clause, and also assert that Plaintiff is not entitled

to any of the damages prayed for therein. Further answering, Defendants deny that Plaintiff is

entitled to any of the relief requested in the Complaint, including those set forth in the

WHEREFORE Clause.

                           AFFIRMATIVE AND OTHER DEFENSES

       1.      Some or all of the Complaint fails to state a claim against Defendants upon which

relief may be granted.

       2.      The Doctors Company Insurance Services, LLC is not a proper defendant as it

was not Plaintiff’s employer. Plaintiff was employed with The Doctors Management Company.

       3.      Defendant TDMC had legitimate, nondiscriminatory business reasons for all of

the conduct alleged by Plaintiff, and there is no evidence that any of those reasons were a pretext

for unlawful discrimination.

       4.      Defendant TDMC has a written policy prohibiting discrimination, harassment,

and retaliation that was in place at the time of the events alleged in the Complaint and TDMC

enforced that policy. TDMC is not liable for any discrimination, harassment, or retaliation




                                                 30
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.67 Page 31 of 33



allegedly committed by one of its employees against Plaintiff – under a theory of respondeat

superior or otherwise – if Plaintiff did not report that conduct to TDMC so that it could enforce

the policy, address the conduct, and protect Plaintiff against any future discrimination,

harassment, or retaliation.

       5.      TDMC based its decision to terminate Plaintiff on TDMC’s honest belief Plaintiff

was no longer qualified for the Government Relations Specialist position, and even if TDMC’s

belief was erroneous – and it was not – the basis for TDMC’s decision to terminate Plaintiff’s

employment was not pretextual.

       6.      Plaintiff did not engage in any protected activity.

       7.      If Plaintiff did engage in any protected activity, there was no causal connection

between that activity and any of Defendant TDMC’s alleged retaliatory conduct.

       8.      If Plaintiff were required to exhaust any administrative remedies with the Equal

Employment Opportunity Commission (“EEOC”) and/or any other federal, state, or local

administrative agency before filing this civil action against Defendant TDMC, and Plaintiff

failed to do so, some or all of his claims may be barred as a matter of law.

       9.      To the extent any claims asserted by Plaintiff exceed the scope of or are

inconsistent with any charge or complaint of discrimination and/or retaliation Plaintiff did file

with the EEOC and/or any other federal, state, or local administrative agency, or exceeded the

scope any investigation conducted by one of these agencies, some or all of Plaintiff’s claims may

be barred as a matter of law.

       10.     If Plaintiff failed to timely file this civil action after receiving notice the EEOC

and/or any other federal, state, or local administrative agency had dismissed his charge or

complaint of discrimination and/or retaliation, some or all of Plaintiff’s claims may be barred as




                                                31
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.68 Page 32 of 33



a matter of law.

       11.      Defendants did not engage in any federal or state action and did not act “under

color of law” when dealing with Plaintiff, and thus Plaintiff’s claims under the 1st Amendment

to the United States Constitution, 42 U.S.C. § 1983, and 42 U.S.C. § 1985 fail as a matter of law.

       12.     If any of TDMC’s employees or agents were acting outside the scope of their

authority, then TDMC cannot be held liable – under a theory of respondeat superior or otherwise

– for any injuries or damages allegedly caused by that conduct.

       13.     Plaintiff has failed to mitigate his damages, if any.

       14.     Plaintiff’s claims may be barred, in whole or in part, by the equitable doctrines of

unclean hands, laches, waiver, and/or estoppel.

       15.     Defendant TDMC acted in good faith towards Plaintiff at all times and without

any discriminatory or retaliatory intent, and there is no evidence Defendant acted with malice or

reckless indifference towards Plaintiff’s federally protected rights.

       16.     Punitive damages are not recoverable under Michigan law and Plaintiff may not

recover exemplary damages on any of his state law claims. To the extent punitive damages are

recoverable on any of Plaintiff’s federal claims, TDMC cannot be held liable – under a theory of

respondeat superior or otherwise – for any such damages based on decisions made by its

employees or agents that were contrary to TDMC’s good faith efforts to comply with the law.

       17.     Defendants rely on all other defenses available to it under Title VII, the 1st

Amendment to the United States Constitution, 42 USC §1983, 42 U.S.C. § 1985, and the

common law of Michigan as may be applicable to the facts of this case.

                                 RESERVATION OF RIGHTS

       Defendants reserve the right to file, upon completion of its investigation and discovery,




                                                  32
Case 1:18-cv-01111-JTN-ESC ECF No. 10 filed 11/02/18 PageID.69 Page 33 of 33



such amended answers and affirmative defenses as may be appropriate.

                                     PRAYER FOR RELIEF

       WHEREFORE, Defendants The Doctors Management Company and The Doctors

Company Insurance Services, LLC, respectfully request that this Honorable Court dismiss

Plaintiff’s Complaint in its entirety and award Defendants costs, reasonable attorneys’ fees, and

such other relief as this Court deems just and equitable.

                      RELIANCE ON DEMAND FOR TRIAL BY JURY

       Defendants, by their attorneys, LITTLER MENDELSON P.C., rely upon Plaintiff’s Demand

for Trial by Jury only to the extent that it demands a trial by jury of any questions of fact.

                                                   LITTLER MENDELSON, P.C.

                                                   /s/ Jaclyn R. Giffen
                                                   JACLYN R. GIFFEN (P75316)
                                                   200 Renaissance Center, Suite 3110
                                                   Detroit, Michigan 48243
                                                   Telephone:      (313) 202-3261
                                                   Facsimile:        (313) 446-6405
                                                   jgiffen@littler.com
                                                   Attorneys for Defendant
 Dated: November 2, 2018


                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served upon
       all parties and/or attorneys of record to the above cause herein at their respective
       addresses as disclosed on the pleadings on November 2, 2018, via:

                      U. S. Mail                                     Facsimile
              X       ECF Filing                                     Hand Delivery
                      E-Mail                                         Federal Express


                                                   /s/ Jaclyn R. Giffen
                                                   Jaclyn R. Giffen




                                                  33
